 In the Matter of AMERICAN BRASS COMPANYandINTERSTATE COPPERAND BRASS WORKERS UNION, AFFILIATED WITH CONFEDERATED UNIONSOF AMERICACase No. 3-R-699.-Decided March 3, 1944Mr. Milton Addison Nixon,for the Board.Kenefack, Cooke, Mitchell, BasscCLetchworth,byMessrs. LymanN. BassandLeGrand F. Kirk,of Buffalo, N. Y., for the Company.Mr. John F. Cusack,of Chicago, Ill., andMr. James Kosma,ofRome, N. Y., for the Copper and Brass Workers.Mr. Neil Eastman,of Buffalo, N. Y., for the Smelter Workers.Mrs. Ellen Davidson,of Buffalo, N.-Y., for the Office Workers.Miss S. Catherine Wilson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Interstate Copper and Brass WorkersUnion, affiliated with Confederated Unions of America, herein calledthe .Copper and Brass Workers, alleging that a question affectingcommerce had arisen concerning the representation of employee, ofAmerican Brass Company, Buffalo, New York, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Peter J. Crotty, Trial Ex-aminer.Said hearing was held at Buffalo, New York, on December 8,1943.At the hearing the Trial Examiner granted motions to inter-vene made by the International Union, Mine, Mill & Smelter Workers,affiliated with the Congress of Industrial Organizations, herein calledthe SmelterWorkers, and by the United Office and ProfessionalWorkers of America, affiliated with the Congress of IndustrialOrganizations, herein called the OfficeWorkers.The Company,the Copper and Brass Workers, the Smelter Workers, and the OfficeWorkers appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner's55 N. L. R. B., No. 42.245 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDrulings made at the hearing are free from prejudicial error .fund arehereby affirmed.All parties were afforded an' opportunity to filebriefs with the Board.Upon the entire record in'the case, the Board makes the folloaving :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAIner'ican Brass Company, aConnecticut corporation, is engagedin the fabrication of copper and brass at Buffalo, New York.Duringthe year 1942, the Company used at itsBuffalo plant raw materialsamounting in value to approximately $13,000,000, of which approxi-mately 90,percent represented shipments from points outside theState of New York. In the same year the Company manufactured,at its Buffalo plant finished products amounting in value to approxi-mately $30,000,000, of which approximately 90 percent representedshipments to points outside the State of New York.The Company, admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.THE ORGANIZATIONSINVOLVEDInterstate Copper and Brass Workers Union,affiliatedwith Con-federated dUnions of America,isa labor organization admitting tomembership employees of the Company.United Office and ProfessionalWorkersof America,and Interna-tional Union,Mine, Mill & Smelter Workers,both affiliated with theCongress of Industrial Organizations.are labor organizations admit-ting to membership employees of the Company.III.THEQUESTION CONCERNINGREPRESENTATION.The Company+ has refused to grant recognition to the Copper andBrassWorkers as exclusive bargaining representative of employeesin the alleged appropriate unit until it has been certified by theBoard.A statement of the Field Examiner, introduced into evidence atthe hearing, indicates that the Copper and Brass Workers repre-sents a substantial number of employees in the unit hereinafter foundappropriate.',1'The Field Examiner reported that Copper and Brass workers submitted 55 applicationfor membership cards,vhidh bole apparently genuine original signatures;that the namesof 49 persons appearing on the cards were listed on the Company's .pay roll of October24, 1943, which contained the names of 105 employees in the appropriate unit;,that thecards were dated as followsNovember 1943, 1: October 1943. 7; September 1943, 40;August 1943, 1He reported that the Ofhce workers submitted 4 application cards whichbore apparently genuine original signatures, that the names of 2 persons appearing on'the cards were listed on the Company's pay roll of October 24 1943, which contained thenames of 105 employees in the appropt late unit that the applicationsweredated November1943. AMERICAN BRASS COMPANY247We find-t1iat.a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Copper and Brass Workers requests a unit comprising allmill clerical employees .(including methods, promise, cost, receivingand shipping clerks), testers, laboratory employees, and timekeepers,but excluding premium clerks, time-study clerks, general office andclerical employees, confidential secretaries,, chief timekeeper, chiefclerks in operating departments, heads of divisions in the labor rela-tions 'department, and supervisory employees 2The Office WorkersWould enlarge the knit to include the Company's main office employees.The Company objects to the unit-on the ground that the employeesincluded therein are engaged in managerial or confidential functions.The Smelter Workers contests the inclusion in the unit of testers,claiming that these employees fall within the production and mainte-nance unit for which it is the certified bargaining representative.'As indicated 'above; the Office Workers would include the main officeemployees in the unit sought. , The mill clerks and the main officeemployees are carried on independent pay roll; they have differentvacation schedules ; and there is little interchange between the twogroups of employees.The mill clerks are paid generally on an hourlybasis, while the main office employees are paid generally on a salarybasis.Moreover, the Office Workers has failed to produce any evidenceof representation among the main office employees.Under thesecircumstances, we are of the opinion that the main office employeesshould not be added to the unit of mill clerical and laboratory em-ployees hereinafter found appropriate.We find no merit in the general contention of the Company thatthemill clerical and laboratory employees perform functions of amanagerial or' confidential, nature.There is no evidence that theduties of these employees are closely allied to management or thatthey involve knowledge of matters pertaining to labor relations. Inaddition, however, the Company made particular objection to theinclusion of cost clerks and departmental timekeepers.The costclerks follow metal assigned to the various orders through the mill2The laboratory employees, whom the Copper and Brass Woikers would include, andthe premium and time-study clerks, whom it would exclude, are housed in what is knownas the mill office buildingThe remaining employees in the unit sought by the Copper andBrass Workers are located in the mill, which building houses the production and mainte-nance employees3On August 18, 1943, pursuant to a Board directed, election (51 N. L.'B. B. 137), theSmelter Workers was certified as the bargaining representative of the Company's produc-tion and maintenance employees, exclusive of supervisory, office, clerical, technical, andlaboratory employees, timekeepers, and plant guards. 248.DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations and record details concerning methods, cost, lapsed time,number of men involved, and the cost of scrap metal.- Upon the basisof their compilations, management 'sets its prices.We are of theopinion that these functions do not warrant the exclusion of the cost,clerks from the unit.The departmental' timekeepers, on the otherhand, are entrusted with the responsibility of keeping the time booksof the departmental foremen.They are responsible to the foremen,who delegate to the timekeepers the duty of checking each individualon the job shortly after the beginning of the shift and again afterthe lunch period.The check thus made is compared weekly with thetime cards which employees are required to punch daily. In view ofthe duties thus delegated by the foremen to 'them' we shallexclude departmental timekeepers from the unit hereinafter foundappropriate.The testers, who the Smelter Workers contends are part of the pro-duction and maintenance unit which it represents, make certainlaboratory tests upon samples` of metal, and record the results.Be-cause of lack of space in the 'main laboratory, they perform theirduties in a boarded-off room in'the mill.' By reason of their physicallocation they are under supervision of the'mill foremen,.but in case ofdifficultywith. their work they consult the ,main laboratory.Thequalifications and work performed by testers and employees in themain laboratory are similar, neither group being required to possesstechnical education or experience.We find that the testers are, ineffect, laboratory employee's, and me shall, therefore, include them inthe unit.4We find that all mill clerical employees (including' methods,promise, cost, receiving and shipping clerks), testers, and laboratoryemployees, but excluding departmental timekeepers, premium, clerks,time-study clerks, general office and clerical employees, confidentialsecretaries, chief 'timekeeper, chief clerks in operating departments,heads of divisions in the labor relations department, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.As previously stated, laboratoryemployees were expressly excluded from the produc--tion and maintenance unit for which the Smelter Workers wascertified.Although thereis evidence that some of the testers voted underchallenge in the prior electionconductedamongthe Company's production and maintenance employees,there is no evidence thatthe issue of their inclusion or exclusionwithin the productionand maintenance unit hasbeen raised or determined during the contractnegotiations now pendingbetween the Com-pany and the Smelter Workers. In view ofour finding above, we shall not accord theSmelter Workeis a placeon the ballot., AMERICAN BRASS COMPANYV. THE DETERMINATION OF REPRESENTATIVES249We shall direct that the question concerning representation which,has arisen be'resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Copper and Brass Workers requests that its name appearon the ballot as International Copper and Brass Workers Union, C.U. A.; and the Office Workers, that its name appear as United Officeand, ProfessionalWorkers of America, C. I. O. The requests arehereby granted.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American BrassCompany, Buffalo, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region,,acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the datepay-roll period because they were ill or on vacation or temporarilylaid off, and including employees' in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by InternationalCopper and Brass Workers Union, C. U. A., or by United Officeand Professional Workers of America, C. I. 0., for, the purposes ofcollective bargaining, or by neither.